UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-8167


JEFFREY HAIRSTON,

                Petitioner - Appellant,

          v.

JEFFREY DILLMAN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:09-cv-00125-jct-mfu)


Submitted:   September 15, 2010            Decided:   October 6, 2010


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Hairston, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeffrey Hairston seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a    certificate      of     appealability.              See     28     U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a    substantial       showing     of     the        denial   of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by   demonstrating         that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000;    see    Miller-El     v.   Cockrell,     537       U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and conclude that Hairston has not made the requisite showing.

Accordingly,       we    deny     his      motion     for      a     certificate        of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately




                                           2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3